Citation Nr: 1034743	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-07 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for incomplete paralysis 
of the left radial nerve, as residuals of a gunshot wound (GSW), 
evaluated as 20 percent disabling prior to February 24, 2010.

2.  Entitlement to an increased rating for incomplete paralysis 
of the left radial nerve, as residuals of a GSW, evaluated as 40 
percent disabling from February 24, 2010.

3.  Entitlement to an increased rating for residuals of a GSW of 
the left arm with a scar, evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from December 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A March 2008 rating decision determined that the Veteran was not 
competent to handle disbursement of his funds.  A February 2009 
rating decision granted an increase in the 30 percent rating 
assigned for service-connected anxiety disorder (the rating for 
which was an issue on appeal) to 50 percent.  

In an August 2009 written statement, the Veteran's representative 
cancelled the hearing scheduled at the RO, because he had had a 
stroke and could not communicate.  Also, the Veteran's claim for 
an increased rating for service connection anxiety disorder was 
withdrawn because the increase to a 50 percent disability rating 
was considered satisfactory.  

A March 2010 rating decision granted an increase from a 20 
percent rating for the service-connected incomplete paralysis of 
the left radial nerve, as residuals of a GSW, to 40 percent, 
effective February 24, 2010 (date of VA examination).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right handed.  

2.  Prior to February 24, 2010, the Veteran had severe 
incomplete, but not complete, paralysis of the left radial nerve, 
as a residual of a GSW, manifested by an absence of left biceps 
and left triceps reflexes, atrophy and wasting of muscle of the 
left forearm, and decreased sensation to vibration, pain, light 
touch, and position sense in the left forearm.  

3.  Since February 24, 2010, the Veteran has had severe but not 
complete paralysis of the radial nerve, nor of the median or 
ulnar nerve, of the left upper extremity, as residuals of a GSW, 
and has not had drop of his hands or fingers, ape hand or griffin 
claw.  

4.  The Veteran sustained a through and through GSW of the left 
upper arm without bony damage and sustained a severe injury of 
Muscle Group V.  

5.  There is a residual "X" shaped scar due to the GSW of the 
left arm which is tender and painful. 


CONCLUSIONS OF LAW

1.  Prior to February 24, 2010, the criteria for a rating of 40 
percent for incomplete paralysis of the left radial nerve, as 
residuals of a GSW, were met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 
4.40, 4.45, 4.59, 4.69, Diagnostic Code 8514 (2009).   

2.  Since February 24, 2010, the criteria for a rating in excess 
of 40 percent for incomplete paralysis of the left radial nerve, 
as residuals of a GSW, have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 
4.14, 4.21, 4.40, 4.45, 4.59, 4.69, Diagnostic Code 8514 (2009).   

3.  The criteria for a rating in excess of 30 percent for 
residuals of a GSW of the left arm are not met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.69, Diagnostic Code 5305 
(2009).   

4.  The criteria for a rating of 10 percent for a tender scar, as 
a residual of a GSW of the left arm, are met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, Diagnostic Code 7804 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter, dated in October 2007, prior to the initial adjudication 
of the claims in January 2008.  The notice included the type of 
evidence needed to substantiate the claims for increase, namely, 
evidence of an increase in severity.  He was informed that VA 
would obtain VA records and records of other Federal agencies, 
and that private medical records could be submitted or VA could 
be authorized to obtain such records.  
He was informed that VA would consider evidence of the nature and 
symptoms of the condition, the severity and duration, and impact 
of the condition and symptoms on employment.  Examples of types 
of evidence which could be considered were listed.  He was also 
provided notice as to the means of determining effective dates.  
The Veteran was provided specific notice as to the law and 
regulations governing claims for increased ratings as well as the 
applicable Diagnostic Codes.  

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the five 
elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007); and 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in 
part by Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed.Cir. 2009). 




Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The Veteran was afforded the opportunity to testify at a 
hearing but that hearing was cancelled.  The RO has obtained the 
Veteran's service treatment records, VA treatment records, and 
private treatment records.  

A December 2007 VA psychiatric examination indicates that the 
Veteran had filed for disability benefits with the Social 
Security Administration (SSA).  However, that examination and the 
evidence otherwise as a whole indicates that this was because of 
the severity of his non-service-connected stroke.  Thus, the 
Board finds that these records would not be potentially relevant 
for the purpose of rating the service-connected disabilities of 
the left arm.  See generally Golz v. Shinseki, No. 2009-7039 
(U.S. Fed. Cir. Jan. 4, 2010) (holding that 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c) only require VA to obtain disability 
records from the SSA if VA determines, even without reviewing 
those records, that there is no reasonable possibility that they 
are relevant).  

In the Veteran's January 2009 Notice of Disagreement (NOD) he 
stated that he felt that the December 2007 VA rating examinations 
were inadequate because they were conducted while he was in a 
hallway on a stretcher.  He requested an additional VA rating 
examination.  However, a review of the reports of that 
examination shows that they were comprehensive in nature and 
provided adequate information for rating purposes.  Further, any 
difficulty in conducting the examination was due to the very 
severe non-service-connected residuals of his post-service 
cerebrovascular accident (CVA), which the record shows have 
required years of extensive treatment and rehabilitation.  
Moreover, the Veteran was afforded VA examinations on February 
24, 2010, for rating purposes, and there is no allegation that 
those examinations were inadequate.  From a review of those 
examination reports, it is clear that they were comprehensive in 
nature and provided adequate information for rating purposes. 

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

The service treatment records (STRs) show that in December 1944 
the Veteran incurred a perforating GSW of the left upper arm, 
just above the left elbow, involving the lateral and posterior 
surfaces, and affecting the radial nerve.  A May 1945 X-ray 
revealed a flexion deformity of the left elbow but no evidence of 
bony pathology.  He underwent initial skin grafting, at which 
time it was noted that the deep and superficial branches of the 
left radial nerve had been injured.  The graft became adherent 
and was revised.  

A January 1946 Certificate of Disability for Discharge reflects 
that the Veteran had incomplete paralysis of the left radial 
nerve from a perforating GSW manifested by weakness of the left 
arm and hypesthesia of the posterolateral aspect of the left 
hand.  

On VA neurology examination in September 1946, the Veteran was 
found to have post-operative scars on the anterior surface of the 
left arm and forearm from a GSW.  There had been some injury of 
the radial nerve, just above the elbow.  There was no wrist drop. 
There was mild weakness on abduction of the left hand and mild 
weakness of flexion of the fingers controlled by the radial 
nerve.  There was no atrophy of any of the interossei muscles of 
the hand.  He could extend the fingers of the left hand.  On 
sensory examination there was some paresthesia on the dorsal 
surface of the left hand and forearm but there was no complete 
anesthesia.  The summary was that there had been some injury of 
the radial nerve just above the elbow and that there had been 
some injury of the muscles and tendons due to the GSW.  However, 
there was no definite deformity of the hand, although there was 
mild weakness at the wrist and in grasping power.  The diagnosis 
was partial paralysis of the left radial nerve due to a GSW just 
above the left elbow.  

On VA orthopedic examination in September 1946, it was noted that 
the initial GSW had not caused any bony fracture but had 
initially caused some wrist drop, and the Veteran had not been 
able to extend his fingers.  The wrist drop had persisted for 
about seven months.  A skin graft had been taken from the left 
side of his chest and applied to the wound on his arm.  The wound 
site and function of his hand had improved.  

On the anterior surface of the left arm, just above the elbow, 
was an extensive scar area which measured 1 1/2 inches by 3 1/2 
inches.  At the center of this area was a skin graft which 
measured 1/2 inch by 1 inch.  Running upward from this scarred area 
were two scars.  One of these scars was on the anteromedial 
aspect of the arm and measured 2 1/2 inches long by 1/2 inch broad.  
The second scar was on the anterolateral aspect and was 2 1/2 
inches long and 1/4 inch wide.  From the first described scar area, 
a scar extended down the anterior surface of the forearm about 5 
inches, and it was about 3/8 inches broad.  On the posterior 
aspect of the arm, just above the lateral condyle of the humerus 
was a 1 1/4 inch by 1/2 inch scar.  These scars were slightly 
depressed and tender but not adherent.  The left arm was 1/2 inch 
smaller in circumference than the right arm.  The forearms were 
of equal circumference.  Motion of the left shoulder was not 
limited.  Left elbow extension was to 180 degrees and flexion was 
to about 35 degrees.  There was a very slight loss, possibly of 5 
degrees, of elbow flexion.  Rotation of the forearm was normal.  
There was marked weakness of elbow flexion.  Wrist motion was 
normal and there was no limitation of motion of the left hand.  
There was no atrophy of the intrinsic muscles of the left hand, 
but left hand grip was weak.  The radial pulse was palpable. 
There was an area of paresthesia down the radial side of the 
forearm and hand and the index finger.  The diagnosis was 
residuals of a bullet wound of the left arm with partial 
paralysis of the left radial nerve and weakness of the left upper 
extremity.  

Dr. U. O. S. reported in January 1949 that the Veteran had 
flexion of the left elbow limited to 30 degrees due to ankylosis 
and fixation of joint. 

On VA neurological examination in February 1949 the Veteran 
complained of left arm weakness.  On examination the middle 1/3 
of the left arm was 1/2 inch smaller in circumference that the 
right.  There was slight atrophy of the middle 1/3 of the left 
forearm.  There was no limitation of left elbow extension but 
there was limitation of flexion due to a "surgical condition."  
However, it was also reported that "there was no limitation of 
flexion of on [sic] the elbow and wrist."  There was some 
weakness of wrist flexion.  Grip of the left thumb and index 
finger was weaker than on the right.  There was no definite wrist 
drop.  The radial reflex was absent.  There was slight atrophy of 
the muscles of the left forearm in the radial nerve distribution.  
There was weakness of the digits of the left hand in making a 
fist.  Supination and pronation on the left was weaker than on 
the right.  There was very slight atrophy of the dorsal surfaces 
of the left forearm.  There was disturbance of sensation over the 
dorsal and radial surfaces of the forearm and hand but no 
definite anesthesia.  Left triceps reflex was active.  The 
diagnosis was incomplete paralysis of the left radial nerve.  

On VA surgical and orthopedic examination in February 1949 the 
Veteran's donor site scar on the left side of his chest was 3 1/2 
inches by 2 inches and was superficial and asymptomatic.  The 
larger scar, enclosing the skin graft, on the anterior surface of 
the distal 1/3 of the left arm, was slightly adherent.  There was 
a scar on the anterior surface of the elbow and forearm.  The 1 
inch by 1/2 inch scar just proximal to the left lateral humeral 
condyle was non-adherent.  On circumferential measurements, the 
middle of the left forearm was 1/4 inch smaller than on the right 
but the distal 1/3 of the left forearm was 1 3/4 inches smaller 
than on the right and it was reported that there had been 
considerable loss of tissue and muscle substance in this region.  
Function of the left shoulder was normal.  Left elbow extension 
was to 180 degrees, but left elbow flexion was slightly limited, 
possibly by 5 degrees.  Pronation and supination were normal.  It 
was commented that there had been disruption of the left biceps 
tendon in the distal 1/3 of the left arm and that the Veteran had 
no real use of this important muscle.  Therefore, there was 
greater loss of power of flexion of the forearm. When the injured 
biceps were flexed with force, the belly of the muscle was 
located on the anterior surface of the arm at the level of the 
anterior axillary fold.  He really had no function of the biceps 
due to this disruption.  There was serious weakness in supination 
of the forearm although he could accomplish full supination of 
the forearm but could not make this motion against resistance.  
X-rays revealed no bone or joint abnormality.  The diagnoses were 
cicatrixes of the left forearm, mild to moderately severe; and 
complete loss [of function] of Muscle Group V (biceps) with 
resulting severe weakness of flexion of the forearm and 
supination of the forearm.  

On VA examination in 1956 the Veteran reported that, in 1955, the 
first joint of his left 5th finger had been amputated.  He was 
right handed.  On examination, it was noted that the entrance 
wound was just above the lateral epicondyle of the left humerus.  
The bullet had coursed medially and upward, exiting at the medial 
aspect of the left arm.  There was considerable loss of lower 
biceps muscle tissue.  Grafting had been necessary on the medial 
aspect (exit wound) of the left arm.  Scarring was described, and 
it was reported that in the area of tissue loss of the biceps the 
scarring was irregular, fixed, and indented.  There was also 
slight indentation into the upper volar aspect of the left 
forearm where the large medial end of a scar extended on to the 
flexor muscle group of the left forearm.  The Veteran seemed to 
have fairly normal range of motion of the left elbow.  There was 
no vascular impairment, and no fractures had been incurred. 

On VA neurology examination in 1956 circumferential measurements 
revealed that the Veteran's left upper arm was 1/2 inch smaller 
than on the right, and his forearm below the elbow was 1 inch 
smaller than on the right.  Left shoulder movements were 
unrestricted.  Pronation of the left hand was unrestricted but 
supination was reduced by about 10 percent.  There was no 
definite atrophy of the intrinsic muscles of the left hand.  
Dorsiflexion of the left wrist was restricted by about 10 
percent.  Volar flexion was unrestricted.  Abduction and 
adduction of the left hand were not definitely restricted.  Left 
hand grip was slightly restricted.  Extension and flexion of all 
fingers of the left hand was unrestricted, as was spreading 
motion of those fingers.  He complained of decrease to all types 
of sensation in the sensory distribution of the left radial 
nerve.  Left radial reflex was slightly diminished.  

A September 1986 medical statement reflects that the Veteran had 
weakness of the left upper arm with limitation of motion.  He had 
scars and loss of muscle tissue of the left upper arm.  

On VA neurology examination in February 2004 the Veteran had 
decreased strength, 4/5, in flexion of the left elbow.  Extension 
was full but he had significant weakness of dorsiflexion of the 
left hand, which was 4/5, but ulnar and radial deviation were 
full.  He had significant absence of vibratory sense, as well as 
pain and touch sensation, below the left elbow, from the scarring 
on down, including the left hand.  He had decreased left hand 
grasp and finger extension.  A March 2004 EMG was indicative of 
left median and ulnar neuropathy with changes associated with old 
nerve injury of the left median and ulnar nerves.  The diagnoses 
were neuropathy with paresis of the left forearm and left hand 
due to a GSW of the left elbow with damage of the radial and 
ulnar nerves, as well as cutaneous nerve for sensation.  

On VA examination of the Veteran's musculature in February 2004 
it was noted that he had become disabled in 1973, when he was 
diagnosed with, and filed for disability for, Black Lung disease.  
The Veteran complained that he could not raise his left hand or 
reach out to pick up objects.  He could not put on a T-shirt over 
his head by raising his left arm.  On examination the scarring 
caused significant adhesion to the left cubital fossa but there 
was no tendon damage.  There was apparent radial nerve damage 
with loss of sensation.  Flexor muscle strength was reduced, at 
4/5.  There was no muscle herniation.  Strength in extension was 
5/5.  Left elbow flexion was to 122 degrees, with weakness.  He 
had a fixed flexion contracture of the left elbow at 12 degrees.  
Pronation and supination of the left forearm were limited to 70 
degrees due to pain and weakness.  The diagnosis was that the 
left arm GSW caused significant weakness and pain and caused a 
fixed contracture at the elbow that limited activities of hunting 
and fishing.  It also limited his ability to dress himself by 
lifting his arm over his head and his ability to reach and pick 
up objects with his left hand.  He also had significant loss of 
sensation of the left forearm and left hand, and this symptom had 
become worse in the last 30 years.  

In a May 2007 statement Dr. D. O. reported that the Veteran had 
had a stroke in October 2004 that had left him bed-ridden and 
unable to speak.  He was completely unable to take care of 
himself in any way. The stroke had affected primarily his right 
side, leaving his right arm paralyzed.  Since his left arm injury 
many years ago, he left arm had remained weak, leaving him 
essentially unable to do anything for himself.  He would never 
again be able to work at any occupation.  

The Veteran's claim for an increase in the ratings for his GSW 
residuals was received on May 29, 2007.  

On VA examination on December 3, 2007, it was noted that he had 
been unable to walk or talk since his stroke.  His past GSW had 
affected Muscle Group V and had been a high velocity but small 
caliber bullet.  The symptoms of the GSW were pain, decreased 
coordination, increased fatigability, and uncertainty of movement 
but there were no flare-ups of the residuals.  There had been 
loss of biceps muscle tissue and intermusclar scarring.  His 
muscle function was not normal in terms of comfort, endurance, 
and strength such that he could perform the activities of daily 
living.  Overall, he could not flex or extend the forearm and was 
unable to pronate or supinate the forearm.  Scarring on the 
anterior aspect of the left upper extremity, over the distal 
aspect of the biceps, was adherent and tender to touch.  He did 
not have separate entrance and exit scars.  There was residual 
tendon damage but no muscle herniation or bone damage.  There was 
loss of deep fascia or muscle substance and 50 percent of the 
biceps was missing.  However, it was reported that there was no 
limitation of motion of any joint by muscle injury.  

On VA neurology evaluation on December 3, 2007, the Veteran had 
decreased sensation to vibration, pain, light touch, and position 
sense in the forearm.  There was an absence of left biceps and 
triceps reflexes as well as left brachioradialis reflex and left 
finger jerk.  The left forearm was 4 cms. smaller in 
circumference than the right due to nerve damage.  There was 
abnormal muscle tone or bulk consisting of moderate wasting of 
the left forearm and the absence of 50 percent of the biceps 
muscle.  It was reported that the nerve disorder did not affect 
the function of any joint.  Examination of the scarring revealed 
there was a roughly "X" shaped scar over the biceps measuring 
10 cms. by 10 cms. with tenderness to palpation and adherence to 
underlying tissue, resulting in limitation of motion and loss of 
function due to inability to flex the elbow or pronate or 
supinate the forearm.  There was underlying soft tissue damage 
but no skin ulceration or breakdown of skin over the scarring.  

Much of the voluminous clinical records on file since the 
December 2007 VA rating examinations concern treatment, 
evaluation, and rehabilitation of the Veteran following a heart 
attack in 2003 and his 2004 devastating CVA.  

On VA examination on February 24, 2010, the Veteran's claim file 
was not reviewed but his medical records were reviewed.  It was 
noted that, during service, he had been hospitalized for about 6 
months for his GSW residuals and then transferred stateside for 
more prolonged hospitalization, with an additional nine months of 
surgery and rehabilitation.  It was reported that his left arm 
condition had progressively worsened since his last evaluation.  
He had had progressive weakness, loss of strength, loss of 
coordination, and paresis in the left upper extremity involving 
muscle group V.  He had loss of flexion and extension of the 
elbow and loss of pronation and supination of the forearm due to 
left radial nerve neuropathy.  He had daily pain in the left 
upper extremity.  He was no longer able to use the left arm and 
hand to assist with his own care or to feed himself.  It was 
noted that he had had a CVA and was unable to speak.  He also had 
a form of dementia and was unable to comprehend.  

It was reported that the muscles affected by the GSW were the 
bicep, brachial, and brachioradialis.  The bullet had been of 
small caliber but of high velocity.  There had been no infection 
of the initial wound but the radial nerve had been affected.  The 
Veteran's current symptoms were pain, decreased coordination, 
increased fatigability, weakness, and uncertainty of movement.  
There were no flare-ups of the muscle injury residuals.  

On physical examination, it was noted that the muscle group 
injured was muscle group 5 and that there had been tissue loss.  
The Veteran's strength in that muscle group was 2.  There was 
intermusclar scarring within the bicep and the brachialis. Muscle 
function was not normal in terms of comfort, endurance, and 
strength sufficient to perform the activities of daily living.  
His overall function was weakness in flexion and extension of the 
elbow as well as pronation and supination of the left forearm.  
There was an "X" shaped scar on the anterior left upper but 
mid-arm which was 17 by 10 cms. and adherent.  As to that scar, 
there was pain or tenderness to touch but there were no separate 
entrance and exit wound scars.  There was paresis of the left 
radial nerve.  There was tendon damage, consisting of a shortened 
left bicep tendon. There was no residual bony damage and no 
muscle herniation.  There was a loss of deep fascia or muscle 
substance, as well as significant atrophy of the left biceps.  
Circumference of the left arm was 23 cms. and the right arm was 
26 cms.  There was reduced left elbow motion, with motion being 
from zero (0) degrees to 50 degrees of flexion.  There was also 
reduced pronation and supination.  X-rays revealed no acute 
fracture, dislocation or bony destruction.  The diagnosis was 
muscle group V myelopathy due to a GSW.  The problem affected all 
of the activities of daily living. 

On VA neurology examination on February 24, 2010, the Veteran's 
claim file was not reviewed but his medical records were 
reviewed.  It was reported that his left radial neuropathy had 
progressive worsened and that he now had more weakness, paresis, 
numbness, and loss of neurological innervation in the left upper 
arm.  His symptoms were paralysis, weakness, numbness, 
paresthesias, pain, and impaired coordination.  He could not grip 
with his left hand and could not extend or flex the left wrist.  
He had a history of a CVA with right hemi-paresis. 

On physical examination, the muscles affected by the Veteran's 
left radial neuropathy were again noted, and it was reported that 
he had significantly reduced flexion and extension of the left 
elbow, wrist, and fingers of the left hand.  There was muscle 
atrophy present and abnormal muscle tone or bulk, with flaccid 
muscles of the left arm and reduction of bulk by 50 percent.  
Joint function was impaired.  Electrodiagnostic testing yielded 
findings indicative of left median and ulnar neuropathy with 
changes indicative of old nerve injury of the left median and 
ulnar nerves.  The diagnosis was left radial nerve neuropathy 
with paresis due to a left upper extremity GSW.  Neuritis, 
neuralgia, and paralysis were present.  The disability interfered 
with all activities of daily living.  

On VA scar examination on February 24, 2010, it was noted that 
there was pain and tenderness due to residual GSW scarring.  
There had been no skin breakdown of the scarring.  The "X" 
shaped scar, being 10 by 17 cms. involved an area of 144 square 
inches (929 sq.cms.) or greater and was deep and painful but 
without inflammation, edema or keloid formation.  The scarring 
reduced flexion and extension of the elbow.  There was also some 
numbness of the affected area as well as weakness and paresis. 

The second scar, the skin graft donor scar of the left side of 
the anterior aspect of the chest, being 6 by 7.5 cms., involved 
an area at least 6 sq. inches (39 sq. cms.) but less than 12 sq. 
inches (77 sq. cms.) and was superficial.  That scar was not 
inflamed or painful and there was no edema, keloid formation or 
other disabling effects.  It was reported that the affects of the 
scarring were decreased manual dexterity and problems lifting and 
carrying, as well as reaching. 

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings 
during the appeal of any increased rating claim).   

38 C.F.R. § 4.19 provides that "[a]ge may not be considered as a 
factor in evaluating service-connected disability."  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injury to the muscles, nerves, and 
joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate body system for that 
evaluation.  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

In rating musculoskeletal disabilities, consideration is given to 
functional loss due to pain, weakness, excess fatigability, or 
incoordination when those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Under 38 C.F.R. § 4.56(d), muscle injuries shall be classified as 
slight, moderate, moderately severe, or severe.  In determining 
the classification of the injury, the type of injury, history and 
complaints, and objective findings are considered.  The criteria 
for a slight, moderate, moderately severe or severe injury are 
set forth at, respectively, 38 C.F.R. §§ 4.56(d)(1), (2), (3) and 
(4).  

The criteria in 38 C.F.R. § 4.56(d) are merely factors to be 
considered with no specific fact or single criteria establishing 
entitlement to a particular rating.  Rather § 4.56(d) is 
essentially a totality-of-the-circumstances test, with no single 
factor controlling in determining whether a muscle injury has 
caused slight, moderate, moderately-severe or severe disability.  
So, for example, simple debridement does not in itself warrant a 
rating for moderately severe disability.  Robertson v. Brown, 5 
Vet. App. 70 (1993) (addressing the criteria in § 4.56(c) prior 
to being incorporated into § 4.56(d)).  Similarly, the mere 
presence of retained metallic fragments does not, per se, warrant 
a rating for moderate muscle injury, particularly if the 
disability is otherwise asymptomatic.  Tropf v. Nicholson, 20 
Vet. App. 45, 50-51 (2006).  

Under 38 C.F.R. § 4.56(c), the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under 38 C.F.R. § 4.56(b) a through-
and-through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles damaged.  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).  

Under 38 C.F.R. § 4.56(d)(4)(i), a severe muscle wound is 
characterized by a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  

Under 38 C.F.R. § 4.56(d)(4)(iii), objective findings of a severe 
muscle wound are ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  Other 
findings which may be present are: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular trauma 
and explosive effect of the missile; (B) adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by muscle; 
(C) diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; (F) 
atrophy of muscle groups not in the track of the missile, and (G) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  See generally 38 C.F.R. 
§ 4.56(d)(4)(iii )(C), (D), (E), (F), and (G). 

A 30 percent rating is the maximum schedular rating for an injury 
of Muscle Group V of the non-dominant upper extremity, and 
encompasses a severe injury of the flexor muscles of the elbow of 
the non-dominant, or minor, extremity.  The biceps muscle is 
specifically listed as a muscle within Muscle Group V.  38 C.F.R. 
§ 4.73, Diagnostic Code 5305.  

A 30 percent rating is the maximum schedular rating for an injury 
of Muscle Group VI of the non-dominant upper extremity, and 
encompasses a severe injury of the extensor muscles of the elbow 
of the non-dominant, or minor, extremity.  The triceps muscle is 
specifically listed as a muscle within Muscle Group VI.  
38 C.F.R. § 4.73, Diagnostic Code 5306.  

Normal flexion of an elbow is to 145 degrees and normal extension 
is to zero (0) degrees.  Normal pronation is to 80 degrees and 
normal supination is to 85 degrees.  Normal extension 
(dorsiflexion) of a wrist is to 70 degrees and normal flexion 
(plamar flexion) is to 80 degrees.  Normal ulnar deviation of a 
wrist is to 45 degrees and normal radial deviation is to 20 
degrees.  38 C.F.R. Part 4, Plate I.  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  

Favorable ankylosis of the elbow of the non-dominant (minor) 
extremity, at an angle between 90 degrees and 70 degrees warrants 
a 30 percent rating.  Ankylosis in an intermediate position, at 
an angle of more than 90°, or between 70° and 50°, warrants a 40 
percent rating.  Unfavorable, at an angle of less than 50° or 
with complete loss of supination or pronation warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5205. 

Under 38 C.F.R. § 4.55(a) muscle injury ratings will not be 
combined with peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different functions. 

Neuritis of a peripheral nerve characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for neuritis 
not characterized by organic changes referred to in this section 
will be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Moderate paralysis (DC 8514), neuritis (DC 8614) or neuralgia (DC 
8714) of the musculospiral (radial) nerve of the non-dominant, 
minor, extremity warrants a 20 percent rating.  When severe, a 40 
percent rating is warranted.  For a 60 percent rating there must 
be drop of hand and fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the outer 
border of the index finger; cannot extend hand at wrist, extend 
proximal phalanges of fingers, extend thumb, or make lateral 
movement of wrist; supination of hand, extension and flexion of 
elbow weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps occurs 
only as the greatest rarity.  38 C.F.R. § 4.124a, DCs 8514, 8614, 
and 8714.  

Moderate paralysis (DC 8515), neuritis (DC 8615) or neuralgia (DC 
8715) of the median nerve of the non-dominant, minor, extremity 
warrants a 20 percent rating.  
When severe, a 40 percent rating is warranted.  For a 60 percent 
rating, for complete paralysis, there must be the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of index 
finger and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot median nerve of 
the non-dominant, minor, extremity warrants a 20 percent rating.  
When severe, a 40 percent rating is warranted.  For a 60 percent 
rating, for complete paralysis, there must be the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of index 
finger and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the thumb 
at right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  38 C.F.R. § 4.124a, DCs 8515, 8615, and 
8715.  

Moderate paralysis (DC 8516), neuritis (DC 8616) or neuralgia (DC 
8716) of the ulnar nerve of the non-dominant, minor, extremity 
warrants a 20 percent rating.  When severe, a 30 percent rating 
is warranted.  For a 50 percent rating, for complete paralysis, 
there must be the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked in 
dorsal interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot spread the fingers 
(or reverse), cannot adduct the thumb; flexion of wrist weakened.  
38 C.F.R. § 4.124a, DCs 8516, 8616, and 8716.  

The Veteran's service-connected skin disorders do not encompass 
disfiguring scars of the head, face or neck or burn scars.  So, 
the rating criteria for disfiguring or burn scars are not for 
application.  

Under the new 38 C.F.R. § 4.118 DC 7802 scars, other than head, 
face, or neck, that are superficial and that do not cause limited 
motion and involving an area or areas of 144 square inches (929 
sq. cm.) or greater warrant a 10 percent rating.  Under DC 7803 a 
10 percent rating is the only and maximum rating for scars which 
are superficial and unstable.  Under DC 7804 a 10 percent rating 
is the only and maximum rating for scars which are superficial 
and painful on examination.  Under the new DC 7805 other scars 
(not covered in DCs 7800 through 7804) are to be rated on the 
basis of limitation of function of the affected part.  

In rating scars, a deep scar is one associated with underlying 
soft tissue damage.  A superficial scar is one not associated 
with underlying soft tissue damage.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that where the symptomatology of a scar is separate and distinct, 
a separate rating may be assigned for the scar.  "[C]onditions 
are to be rated separately unless they constitute the 'same 
disability' or the 'same manifestation' under 38 C.F.R. § 4.14 
[but] the critical element is that none of the symptomatology for 
any one of these [] conditions is duplicative of or overlapping 
with the symptomatology of the other [] conditions."  Esteban, 6 
Vet. App. at 261-62 (where 10 percent ratings were assigned for 
facial muscle injury interfering with mastication, disfiguring 
scar, and tender and painful scar).  

The Board must determine whether the weight of the evidence 
supports each claim is in relative equipoise, with the appellant 
prevailing in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

20 percent Rating for Left Radial Nerve Impairment Prior to 
February 24, 2010

Prior to the February 24, 2010, VA neurology examination the 
Veteran was in receipt of a 20 percent rating for moderate left 
radial nerve impairment.  Under 38 C.F.R. § 4.123 severe 
incomplete paralysis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain.  

In this regard, the 2007 VA examination found that the Veteran 
had an absence of left biceps and left triceps reflexes.  It was 
also found that his left forearm was smaller in circumference 
than his right forearm, which establishes that he had muscle 
atrophy, and it was specifically reported that he had moderate 
wasting of the left forearm (in addition to the documented loss 
of muscle tissue).  Furthermore, it was found that he had 
decreased sensation to vibration, pain, light touch, and position 
sense in the left forearm.  While he did not have constant pain, 
the record shows that he met three of the four criteria in 
38 C.F.R. § 4.123 for severe incomplete paralysis.  

Accordingly, a rating of 40 percent prior to February 24, 2010, 
is warranted.  However, a rating in excess of this 40 percent 
rating prior to February 24, 2010, is not warranted because it 
was not shown that he had complete paralysis of either the 
radial, median or ulnar nerves of the left upper extremity.  

40 percent Rating for Left Radial Nerve Impairment Since February 
24, 2010

The current 40 percent rating for the left radial nerve injury 
encompasses severe peripheral nerve impairment of the radial 
nerve of the non-dominant left upper extremity, under Diagnostic 
Code 8514.  A severe injury of either the median nerve or the 
ulnar nerve would not warrant a rating in excess of 40 percent.  

To warrant a higher rating than the current 40 percent, it would 
have to be shown that there was complete paralysis of the radial 
(60 percent) or the median (60 percent) or the ulnar nerve (50 
percent).  See Diagnostic Codes 8514, 8515, and 8516.  For 
complete paralysis of the radial nerve there would have to be, in 
part, weakened left elbow flexion and extension as well as 
seriously impaired hand grip.  While these are shown in the 
instant case, the Veteran does not more closely approximate 
complete paralysis because he does not have drop of hand and 
fingers, perpetual flexion of the wrist and fingers, adduction of 
the thumb such that it falls within the line of the outer border 
of the index finger, loss of extension of the wrist and thumb, 
and a loss of radial or ulnar deviation.  

For complete paralysis of the median nerve there would have to be 
"ape hand" and for paralysis of the ulnar nerve there would 
have to be "griffin claw" deformity; and in this case neither 
of these clinical findings are shown.  While the Veteran does 
display some of the findings for complete paralysis of the median 
and the ulnar nerve, it is clear that he has such residual 
function of the left wrist and left hand that an evaluation for 
"complete" paralysis of either of these peripheral nerves is 
not warranted.  



Left Arm GSW Residuals

The Veteran is currently in receipt of the maximum evaluation for 
a severe injury of Muscle Group V (5) of his non-dominant upper 
extremity, inasmuch as he is right handed.  This equates to 
favorable ankylosis of the elbow of the non-dominant (minor) 
extremity (under Diagnostic Code5205).  Ankylosis is immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993) and 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

The evidence shows that the through and through wound, which did 
not cause any bony injury, has caused muscle loss of the left 
biceps.  The evidence shows that the Veteran has many of the 
criteria in 38 C.F.R. § 4.56(d)(4)(i) and (iii) for a severe 
injury to Muscle Group V.  Specifically, he sustained a through 
and through wound from a high-velocity missile which required 
prolonged hospitalization and caused intermuscular binding and 
adherent and depressed scarring as well as loss of deep fascia or 
muscle substance.  

Even if the left triceps were injured, because the left biceps 
and the left triceps both act upon the same joint, i.e., the left 
elbow, only a single rating would be assigned.  Under Diagnostic 
Code 5306, a severe injury of the left triceps would warrant no 
more than the current 30 percent disability rating.  

While Dr. U.O.S. stated in January 1949 that the Veteran had 
ankylosis of the elbow and fixation of that joint, it was further 
stated that flexion of the left elbow was to 30 degrees.  If 
there is true ankylosis, there is no motion of a joint.  
Moreover, the September 1946 and February 1949 VA examinations 
confirmed the presence of actual motion of the elbow.  Thus, 
before and after the statement of Dr. U.O.S., the Veteran was 
shown to have no actual ankylosis.  While a February 2004 VA 
examination found a flexion contracture of the elbow, it was 
noted that extension was to 122 degrees.  In sum, there is no 
evidence of actual ankylosis of the left elbow.  Similarly, the 
evidence does not show that the residual function of the left 
elbow equated to ankylosis in an intermediate position.  

Accordingly, a rating in excess of the maximum rating of 30 
percent for a severe injury of Muscle Group V is not warranted.  

Tender and Painful Scar

The impact upon function due to some of the aspects of the 
Veteran's residual GSW scarring are encompassed in the 30 percent 
rating assigned for a severe injury to Muscle Group V.  As stated 
above, the 30 percent rating encompasses adherent and depressed 
scarring.  See 38 C.F.R. § 4.56(d)(4)(i) and (iii).  

However, what is not encompassed in the 30 percent rating for the 
scarring from the left arm GSW is the tenderness and pain of 
residual scarring.  Thus, under the Court's holding in Estaban, 6 
Vet. App. 262, a rating of no more than 10 percent is warranted 
for the residual painful scarring due to the left arm GSW.  

In this case, other than as explained above, the Veteran's 
disabilities at issue have been no more disabling than explained, 
and, so the ratings cannot be further "staged" because the 
ratings are the greatest level of functional impairment during 
the time period of this appeal.  Hart, supra.

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) in the first instance but not from 
considering whether the case should be referred for such a 
rating.  The threshold factor is, after considering the level of 
severity and symptomatology with the schedular criteria, whether 
there is such an exceptional disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employability, that the schedular rating 
criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level 
and symptomatology, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  In that case, referral for consideration of an 
extraschedular rating is not required.  Thun, Id.  Here, 
comparing the current disability levels and symptoms to the 
Rating Schedule, the degrees of disability are contemplated 
therein.  Thus, the assigned schedular rating is adequate and 
referral for consideration of an extraschedular rating is not 
required.  


ORDER

A rating of 40 percent for incomplete paralysis of the left 
radial nerve, as residuals of a GSW prior to February 24, 2010, 
is granted, subject to applicable law and regulations governing 
the award of monetary benefit.   

A rating in excess of 40 percent for incomplete paralysis of the 
left radial nerve, as residuals of a GSW, since February 24, 
2010, is denied.  

A rating in excess of 30 percent for residuals of a GSW of the 
left arm is denied.  

A rating of 10 percent for a tender scar as a residual of a GSW 
of the left arm is granted, subject to applicable law and 
regulations governing the award of monetary benefit.  


REMAND

The Board notes that, pursuant to the February 2009 rating 
decision, the Veteran meets the criteria of 38 C.F.R. § 4.16(a) 
with regard to entitlement to a TDIU.  In this case, there is 
evidence that the Veteran is unemployable.  However, whether this 
unemployability is due to service-connected disabilities or to 
his non-service-connected Black Lung disease or residuals of a 
stroke, or both, is a factual matter.  

In an increased rating claim, if the claimant meets the minimum 
criteria (under 38 C.F.R. § 4.16(a)) for a TDIU, and there is 
evidence of unemployability in the file (or under VA control), a 
TDIU claim is reasonably raised.  Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  Thus, VA must consider a TDIU rating as 
part of an increased rating claim whenever there is "cogent 
evidence of unemployability, regardless of whether [the claimant] 
states specifically that he is seeking TDIU benefits."  Comer v. 
Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (confirming the 
holding in Roberson, Id., and finding that a TDIU claim "is not 
a free-standing claim that must be pled with specificity," 
Comer, at 1367).

As such, a remand is necessary for the RO to obtain an opinion as 
to whether the Veteran is unemployable due to his service-
connected disabilities.  Given the Veteran's current state of 
health, it is unclear whether he will be able to report for an 
examination.  If the Veteran is unable to do so, an opinion 
should be obtained from a VA examiner, based upon a review of the 
Veteran's claims file.

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.  If he is physically able to report, the 
Veteran should be scheduled for a VA 
examination to assess whether he is 
unemployable due to his service-connected 
disabilities, which include

If the Veteran is unable to report for an 
examination, the VA examiner is asked to 
review the claims file and the Veteran's 
medical records and, to the extent possible, 
render an opinion with regard to his 
unemployability.

The physician should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
Veteran's service-connected disabilities, 
either individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  

The Veteran's service-connected disabilities 
are anxiety disorder, paralysis of the left 
radial nerve, gunshot wound of the left 
muscle group, and tender scar of the left 
arm.

2.  The Veteran's claim for a TDIU should 
then be adjudicated.  If the benefit sought 
on appeal remains denied, the RO must furnish 
to the Veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims file is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


